Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 2-9 and 11-17 are objected to because of the following informalities:  
In the preamble of each of the dependent claims, claims 2-9 and 11-17, “an air cooled condenser” has already been introduced by the independent claim, so the language should be changed to “the air cooled condenser”.
Claim 16 uses the language “of any of the preceding claims”, which is acceptable multiple dependent claim language under 608.01(n). However, to make it clear that the steps are in addition to already claimed steps, the preamble should read “of any of the preceding claims, further comprising:”.
In claim 17 line 3, “a chemical process model input” should be “the chemical process model input” because the limitation has already been introduced in claim 16 line 12.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to claim 1, claim 1 recites the limitation "the received data" in line 8.  There is insufficient antecedent basis for this limitation in the claim. The received data could be referring to “receiving data associated with at least one physical property…” of line 5; “receiving data associated with at least one chemical process condition…” of line 6; or both.
Claim 1 introduces the limitations “at least one chemical process condition” and “at least one physical property” twice (compare claim 1 lines 5-6 with claim 1 lines 11-12). The second use of the limitation should have “the” to refer back to the prior introduction of the limitation, or some other modifier such as “first” or “particular” to refer to a different condition/property.
For purposes of examination, claim 1 will be interpreted as:
1. A computer implemented method for establishing a corrosion protection system for an air cooled condenser, comprising: 
utilizing one or more processors and associated memory storing one or more programs for execution by the one or more processors, the one or more programs including instructions for: 
receiving a first data associated with at least one physical property of the air cooled condenser; 
receiving a second data associated with at least one chemical process condition of the air cooled condenser; 
first and second received data; 
simulating an initial condition of the air cooled condenser utilizing the chemical process modeling component; 
altering the at least one physical property and/or the at least one chemical process condition of the air cooled condenser; 
receiving test data associated with the altered physical property and/or chemical process condition; 
simulating a changed condition of the air cooled condenser based on the test data; and 
identifying an optimized corrosion protection system based on an evaluation of the changed condition.

With respect to claim 10, claim 10 recites the limitation "the received data" in line 8.  There is insufficient antecedent basis for this limitation in the claim. The received data could be referring to “receiving data associated with at least one physical property…” of line 5; “receiving data associated with at least one chemical process condition…” of line 6; or both.
For purposes of examination, claim 10 will be interpreted as:
A computer implemented method for establishing a corrosion protection system for an air cooled condenser, comprising: 
utilizing one or more processors and associated memory storing one or more programs for execution by the one or more processors, the one or more programs including instructions for: 
receiving a first data associated with at least one physical property of the air cooled condenser; 
receiving a second data associated with at least one chemical process condition of the air cooled condenser; 
first and second received data; 
simulating an initial condition of the air cooled condenser utilizing the chemical process modeling component; 
predicting a changed condition of the air cooled condenser by iteratively altering at least one chemical process model input variable; and 
identifying an optimized corrosion protection system based on an evaluation of the changed condition.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Application of Coupled Electrochemistry and Oxide Layer Growth Models to Water Chemistry Improvement against Flow Accelerated Corrosion in the PWR Secondary System” (Uchida) in view of U.S. Pat 6,775,995 B1 (Bahel)
With respect to claim 1, Uchida teaches A computer implement method for establishing a corrosion protection system (see system with condenser in FIG. 1, [page 3]; discussion of FAC simulation in FIG. 5, [pages 6-8] and section called "Application of the FAC simulation code for water chemistry improvement", [pages 11-14]): utilizing one or more processors (shorter CPU time means the system has a CPU, [page 7 paragraph 3 line 9]) and associated memory storing one or more programs for execution 
Uchida does not teach for an air cooled condenser, comprising: the air cooled condenser; the air cooled condenser; air cooled condenser; and the air cooled condenser.

It would have been obvious to one skilled in the art before the effective filing date to combine Uchida with Bahel because this is "Obvious To Try" – Choosing From a Finite Number of Identified, Predictable Solutions, With a Reasonable Expectation of Success. Uchida is the base reference that teaches all limitations except that the data is coming from an air-cooled condenser, as opposed to a condenser generally, and the simulations are simulations of an air-cooled condenser, as opposed to a condenser generally. Uchida provides a recognized problem of feed water piping in secondary cooling systems rupturing due to flow accelerated corrosion (FAC), (Uchida [page 2 paragraph 1 lines 1-2]). To solve this problem major parameters for FAC, e.g., corrosive conditions, turbulence of flow, and material composition, are evaluated along the whole flow path of the cooling system, (Uchida [page 2 paragraph 3 lines 2-4]). Specifically, this means modeling flow pattern and temperature in each elemental volume along the flow path with a one-dimensional (1D) plant computational flow dynamics (CFD) code and then a model of corrosive conditions, [page 6 paragraph 3 lines 2-4]). To accurately model each elemental volume of a condenser, there are a finite number of condensers to model, (see three options of Bahel in FIG. 2). One having ordinary skill in the art could have pursued the options of air cooled condensers and water cooled condensers, with and without refrigerants to semi-empirically simulate the known potential solutions (air-cooled and water-cooled) in the art with a reasonable expectation of success in modeling each solution. Therefore, it would have been obvious to combine Uchida with Bahel to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 2, Uchida in view of Bahel teaches all of the limitations of claim 1, as noted above. Uchida further teaches wherein the test data comprises a measurement of at least one of a 
Uchida does not teach that the condenser is an air cooled condenser. 
However, Bahel teaches that the condenser is an air cooled condenser (in FIG. 2, third option is an air cooled condenser).
It would have been obvious to one skilled in the art before the effective filing date to combine Uchida with Bahel because this is "Obvious To Try" – Choosing From a Finite Number of Identified, Predictable Solutions, With a Reasonable Expectation of Success. Uchida is the base reference that teaches all limitations except that the data is coming from an air-cooled condenser, as opposed to a condenser generally, and the simulations are simulations of an air-cooled condenser, as opposed to a condenser generally. Uchida provides a recognized problem of feed water piping in secondary cooling systems rupturing due to flow accelerated corrosion (FAC), (Uchida [page 2 paragraph 1 lines 1-2]). To solve this problem major parameters for FAC, e.g., corrosive conditions, turbulence of flow, and material composition, are evaluated along the whole flow path of the cooling system, (Uchida [page 2 paragraph 3 lines 2-4]). Specifically, this means modeling flow pattern and temperature in each elemental volume along the flow path with a one-dimensional (1D) plant computational flow dynamics (CFD) code and then a model of corrosive conditions, [page 6 paragraph 3 lines 2-4]). To accurately model each elemental volume of a condenser, there are a finite number of condensers to model, (see three options of Bahel in FIG. 2). One having ordinary skill in the art could have pursued the options of air cooled condensers and water cooled condensers, with and without refrigerants to semi-empirically simulate the known potential solutions (air-cooled and water-cooled) in the art with a reasonable expectation of 

With respect to claim 3, Uchida in view of Bahel teaches all of the limitations of claim 1, as noted above. Uchida further teaches wherein the test data comprises a measurement of at least one of a pH (FIG. 16, [page 14]), conductivity, oxidation-reduction potential, and/or alkalinity of a process fluid associated with the condenser.
Uchida does not teach that the condenser is an air cooled condenser. 
However, Bahel teaches that the condenser is an air cooled condenser (in FIG. 2, third option is an air cooled condenser).
It would have been obvious to one skilled in the art before the effective filing date to combine Uchida with Bahel because this is "Obvious To Try" – Choosing From a Finite Number of Identified, Predictable Solutions, With a Reasonable Expectation of Success. Uchida is the base reference that teaches all limitations except that the data is coming from an air-cooled condenser, as opposed to a condenser generally, and the simulations are simulations of an air-cooled condenser, as opposed to a condenser generally. Uchida provides a recognized problem of feed water piping in secondary cooling systems rupturing due to flow accelerated corrosion (FAC), (Uchida [page 2 paragraph 1 lines 1-2]). To solve this problem major parameters for FAC, e.g., corrosive conditions, turbulence of flow, and material composition, are evaluated along the whole flow path of the cooling system, (Uchida [page 2 paragraph 3 lines 2-4]). Specifically, this means modeling flow pattern and temperature in each elemental volume along the flow path with a one-dimensional (1D) plant computational flow dynamics (CFD) code and then a model of corrosive conditions, [page 6 paragraph 3 lines 2-4]). To accurately model each elemental volume of a condenser, there are a finite number of condensers to model, (see three options of Bahel in FIG. 2). One having ordinary skill in the art could have pursued the options of air cooled 

With respect to claim 4, Uchida in view of Bahel teaches all of the limitations of claim 1, as noted above. Uchida further teaches wherein the chemical process condition of the condenser comprises at least one of a measurement of a corrosion rate, corrosion activity (obtain electrochemical corrosion potential (ECP), [page 6 paragraph 3 lines 3-4]), chemical level, chemical concentration, and/or a pH, conductivity, oxidation-reduction potential, and/or alkalinity of a process fluid associated with the condenser.
Uchida does not teach that the condenser is an air cooled condenser. 
However, Bahel teaches that the condenser is an air cooled condenser (in FIG. 2, third option is an air cooled condenser).
It would have been obvious to one skilled in the art before the effective filing date to combine Uchida with Bahel because this is "Obvious To Try" – Choosing From a Finite Number of Identified, Predictable Solutions, With a Reasonable Expectation of Success. Uchida is the base reference that teaches all limitations except that the data is coming from an air-cooled condenser, as opposed to a condenser generally, and the simulations are simulations of an air-cooled condenser, as opposed to a condenser generally. Uchida provides a recognized problem of feed water piping in secondary cooling systems rupturing due to flow accelerated corrosion (FAC), (Uchida [page 2 paragraph 1 lines 1-2]). To solve this problem major parameters for FAC, e.g., corrosive conditions, turbulence of flow, and material composition, are evaluated along the whole flow path of the cooling system, (Uchida [page 2 paragraph 3 lines 2-4]). Specifically, this means modeling flow pattern and temperature in each elemental volume 

With respect to claim 5, Uchida in view of Bahel teaches all of the limitations of claim 1, as noted above. Uchida further teaches wherein the physical property of the condenser comprises at least one of pressure, temperature (obtain temperature in each elemental volume for the cooling system, [page 6 paragraph 3 lines 3-4]; cooling system includes condenser in FIG. 1, [page 3]), fan usage, fan speed, active condenser area, flow rate, and/or three dimensional computer assisted drafting data associated with the physical structure of the condenser.
Uchida does not teach that the condenser is an air cooled condenser. 
However, Bahel teaches that the condenser is an air cooled condenser (in FIG. 2, third option is an air cooled condenser).
It would have been obvious to one skilled in the art before the effective filing date to combine Uchida with Bahel because this is "Obvious To Try" – Choosing From a Finite Number of Identified, Predictable Solutions, With a Reasonable Expectation of Success. Uchida is the base reference that teaches all limitations except that the data is coming from an air-cooled condenser, as opposed to a condenser generally, and the simulations are simulations of an air-cooled condenser, as opposed to a condenser generally. Uchida provides a recognized problem of feed water piping in secondary cooling 

With respect to claim 6, Uchida in view of Bahel teaches all of the limitations of claim 1, as noted above. Uchida further teaches wherein altering at least one physical property and/or at least one chemical process condition of the condenser comprises altering at least one a pH (evaluate countermeasures, [page 6 paragraph 3 lines 10-11]; increase pH, [page 14 paragraph 4 line 2]), conductivity, chemistry, chemical concentration, chemical dosage, oxidation-reduction potential, and/or alkalinity of a process fluid associated with the condenser.
Uchida does not teach that the condenser is an air cooled condenser. 
However, Bahel teaches that the condenser is an air cooled condenser (in FIG. 2, third option is an air cooled condenser).
It would have been obvious to one skilled in the art before the effective filing date to combine Uchida with Bahel because this is "Obvious To Try" – Choosing From a Finite Number of Identified, 

With respect to claim 7, Uchida in view of Bahel teaches all of the limitations of claim 1, as noted above. Uchida further teaches wherein altering at least one physical property and/or at least one chemical process condition of the condenser comprises altering at least one of a temperature (experiential knowledge base of dependence of corrosion rate on temperature similar to FIG. 13, [page 12 paragraph 4 lines 3-4]), pressure, fan usage, fan speed, active condenser area, flow rate, chemical dosage timing, chemical dosage injection point, chemical injection nozzle type, nozzle size, nozzle location, chemical injection quill type, quill size, and/or quill location.

However, Bahel teaches that the condenser is an air cooled condenser (in FIG. 2, third option is an air cooled condenser).
It would have been obvious to one skilled in the art before the effective filing date to combine Uchida with Bahel because this is "Obvious To Try" – Choosing From a Finite Number of Identified, Predictable Solutions, With a Reasonable Expectation of Success. Uchida is the base reference that teaches all limitations except that the data is coming from an air-cooled condenser, as opposed to a condenser generally, and the simulations are simulations of an air-cooled condenser, as opposed to a condenser generally. Uchida provides a recognized problem of feed water piping in secondary cooling systems rupturing due to flow accelerated corrosion (FAC), (Uchida [page 2 paragraph 1 lines 1-2]). To solve this problem major parameters for FAC, e.g., corrosive conditions, turbulence of flow, and material composition, are evaluated along the whole flow path of the cooling system, (Uchida [page 2 paragraph 3 lines 2-4]). Specifically, this means modeling flow pattern and temperature in each elemental volume along the flow path with a one-dimensional (1D) plant computational flow dynamics (CFD) code and then a model of corrosive conditions, [page 6 paragraph 3 lines 2-4]). To accurately model each elemental volume of a condenser, there are a finite number of condensers to model, (see three options of Bahel in FIG. 2). One having ordinary skill in the art could have pursued the options of air cooled condensers and water cooled condensers, with and without refrigerants to semi-empirically simulate the known potential solutions (air-cooled and water-cooled) in the art with a reasonable expectation of success in modeling each solution. Therefore, it would have been obvious to combine Uchida with Bahel to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 8, Uchida in view of Bahel teaches all of the limitations of claim 1, as noted above. Uchida further teaches wherein identifying an optimized corrosion protection system comprises 

	With respect to claim 9, Uchida in view of Bahel teaches all of the limitations of claim 8, as noted above. Uchida further teaches wherein the chemistry comprises at least one of film- forming chemicals  (see FIG. 16 for O2 ppb at inlet, [page 14 paragraph 4 line 2]; O2 is a film forming chemical, [page 7 paragraph 5 lines 1-11]), passivating agents, reduction/oxidation potential modifiers, and/or pH adjusting chemicals, oxygen scavengers and combinations thereof.

With respect to claim 10, Uchida teaches A computer implemented method for establishing a corrosion protection system for a condenser (see system with condenser in FIG. 1, [page 3]; discussion of FAC simulation in FIG. 5, [pages 6-8] and section called "Application of the FAC simulation code for water chemistry improvement", [pages 11-14]), comprising: utilizing one or more processors (shorter CPU time means the system has a CPU, [page 7 paragraph 3 line 9]) and associated memory storing one or more programs for execution by the one or more processors, the one or more programs including instructions for (Components consisting of data bases support the subcodes, which contribute to determining the major parameters, where code connected to a database is inherently stored in memory on a computer in order to run [page 8 paragraph 2 lines 2-3]): receiving data associated with at least one physical property of the air cooled condenser (obtain temperature in each elemental volume for the cooling system, [page 6 paragraph 3 lines 3-4]; cooling system includes condenser in FIG. 1, [page 3]); receiving data associated with at least one chemical process condition of the air cooled condenser (obtain electrochemical corrosion potential (ECP) for the cooling system, [page 6 paragraph 3 lines 3-4]; 
Uchida does not teach for an air cooled condenser, comprising: the air cooled condenser; the air cooled condenser; air cooled condenser; and the air cooled condenser.
However, Bahel teaches for an air cooled condenser (in FIG. 2, third option is an air cooled condenser), comprising: the air cooled condenser (in FIG. 2, 106); the air cooled condenser (in FIG. 2, 106); the air cooled condenser (in FIG. 2, 122); and the air cooled condenser (in FIG. 2, 122).
It would have been obvious to one skilled in the art before the effective filing date to combine Uchida with Bahel because this is "Obvious To Try" – Choosing From a Finite Number of Identified, Predictable Solutions, With a Reasonable Expectation of Success. Uchida is the base reference that teaches all limitations except that the data is coming from an air-cooled condenser, as opposed to a condenser generally, and the simulations are simulations of an air-cooled condenser, as opposed to a condenser generally. Uchida provides a recognized problem of feed water piping in secondary cooling systems rupturing due to flow accelerated corrosion (FAC), (Uchida [page 2 paragraph 1 lines 1-2]). To solve this problem major parameters for FAC, e.g., corrosive conditions, turbulence of flow, and material composition, are evaluated along the whole flow path of the cooling system, (Uchida [page 2 paragraph 

	With respect to claim 11, Ushida in view of Bahel teaches all of the limitations of claim 10, as noted above. Ushida further teaches receiving test data associated with at least one physical property or at least one chemical property of the condenser (measured Fe^2+ and measured ECP, as a result of oxygen injection, [page 14 paragraph 4 lines 3-6]).
Uchida does not teach that the condenser is an air cooled condenser. 
However, Bahel teaches that the condenser is an air cooled condenser (in FIG. 2, third option is an air cooled condenser).
It would have been obvious to one skilled in the art before the effective filing date to combine Uchida with Bahel because this is "Obvious To Try" – Choosing From a Finite Number of Identified, Predictable Solutions, With a Reasonable Expectation of Success. Uchida is the base reference that teaches all limitations except that the data is coming from an air-cooled condenser, as opposed to a condenser generally, and the simulations are simulations of an air-cooled condenser, as opposed to a condenser generally. Uchida provides a recognized problem of feed water piping in secondary cooling systems rupturing due to flow accelerated corrosion (FAC), (Uchida [page 2 paragraph 1 lines 1-2]). To 

	With respect to claim 12, Uchida in view of Bahel teaches all of the limitations of claim 10, as noted above. Uchida further teaches wherein the chemical process model input variable comprises at least one a pH (FIG. 16, [page 14]), conductivity, chemistry, chemical concentration, chemical dosage, oxidation-reduction potential, and/or alkalinity of a process fluid associated with the condenser.
Uchida does not teach that the condenser is an air cooled condenser. 
However, Bahel teaches that the condenser is an air cooled condenser (in FIG. 2, third option is an air cooled condenser).
It would have been obvious to one skilled in the art before the effective filing date to combine Uchida with Bahel because this is "Obvious To Try" – Choosing From a Finite Number of Identified, Predictable Solutions, With a Reasonable Expectation of Success. Uchida is the base reference that teaches all limitations except that the data is coming from an air-cooled condenser, as opposed to a condenser generally, and the simulations are simulations of an air-cooled condenser, as opposed to a 

With respect to claim 13, Uchida in view of Bahel teaches all of the limitations of claim 10, as noted above. Uchida further teaches wherein the chemical process model input variable comprises at least one of a temperature (obtain temperature in each elemental volume for the cooling system, [page 6 paragraph 3 lines 3-4]; cooling system includes condenser in FIG. 1, [page 3]), pressure, fan usage, fan speed, active condenser area, flow rate, chemical dosage timing, chemical dosage injection point, chemical injection nozzle type, nozzle size, nozzle location, chemical injection quill type, quill size, and/or quill location.
Uchida does not teach that the condenser is an air cooled condenser. 
However, Bahel teaches that the condenser is an air cooled condenser (in FIG. 2, third option is an air cooled condenser).


With respect to claim 14, Uchida in view of Bahel teaches all of the limitations of claim 10, as noted above. Uchida further teaches wherein identifying an optimized corrosion protection system comprises selecting a combination of two or more of a chemistry (see FIG. 16 for O2 ppb at inlet, [page 14 paragraph 4 line 2]), chemical delivery device, chemical delivery location (inlet of LPH6, [page 14 

With respect to claim 15, Uchida in view of Bahel teaches all of the limitations of claim 14, as noted above. Uchida further teaches wherein the chemistry comprises at least one of film- forming chemicals, (see FIG. 16 for O2 ppb at inlet, [page 14 paragraph 4 line 2]; O2 is a film forming chemical, [page 7 paragraph 5 lines 1-11]), passivating agents, reduction/oxidation potential modifiers, and/or pH adjusting chemicals, oxygen scavengers and combinations thereof.

With respect to claim 16, Uchida in view of Bahel teaches all of the limitations of claim 1-15, as noted above. Uchida further teaches generating a computational fluid dynamics (CFD) modeling component based on the received physical property and chemical process condition data (coupling major FAC parameters obtained by steps 1 through 3, [page 6 paragraph 3 lines 7-8]; steps 1-3 including 1D and 3D CFD code, [page 6 paragraph 3 lines 3-5]); determining an initial fluid flow associated with the air cooled condenser utilizing the CFD model component (determine high FAC risk zone, [page 6 paragraph 3 lines 7-8]; where the high FAC risk zone is described in FIG. 4 as including a flow pattern [page 5]); simulating a changed fluid flow of the condenser by iteratively altering at least one CFD model input variable (different values of mass transfer coefficient h_m, [page 11 paragraph 3 line 4]-[page 12 paragraph 1 line 2]; this is in the section labeled Application Of The Fac Simulation Code For Water Chemistry Improvement); identifying an optimized combination of input variables based on an evaluation of the changed fluid flow (identify critical point which is designated as stifling, [page 11 paragraph 3 line 3]); and providing the optimized combination of input variables to the chemical process modeling component as a chemical process model input (next determine pH, and pH dependent on stifling O2 in FIG. 12, [page 12]).

However, Bahel teaches that the condenser is an air cooled condenser (in FIG. 2, third option is an air cooled condenser).
It would have been obvious to one skilled in the art before the effective filing date to combine Uchida with Bahel because this is "Obvious To Try" – Choosing From a Finite Number of Identified, Predictable Solutions, With a Reasonable Expectation of Success. Uchida is the base reference that teaches all limitations except that the data is coming from an air-cooled condenser, as opposed to a condenser generally, and the simulations are simulations of an air-cooled condenser, as opposed to a condenser generally. Uchida provides a recognized problem of feed water piping in secondary cooling systems rupturing due to flow accelerated corrosion (FAC), (Uchida [page 2 paragraph 1 lines 1-2]). To solve this problem major parameters for FAC, e.g., corrosive conditions, turbulence of flow, and material composition, are evaluated along the whole flow path of the cooling system, (Uchida [page 2 paragraph 3 lines 2-4]). Specifically, this means modeling flow pattern and temperature in each elemental volume along the flow path with a one-dimensional (1D) plant computational flow dynamics (CFD) code and then a model of corrosive conditions, [page 6 paragraph 3 lines 2-4]). To accurately model each elemental volume of a condenser, there are a finite number of condensers to model, (see three options of Bahel in FIG. 2). One having ordinary skill in the art could have pursued the options of air cooled condensers and water cooled condensers, with and without refrigerants to semi-empirically simulate the known potential solutions (air-cooled and water-cooled) in the art with a reasonable expectation of success in modeling each solution. Therefore, it would have been obvious to combine Uchida with Bahel to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect claim 17, Uchida in view of Bahel teaches all of the limitations of claim 16, as noted above. Uchida further teaches wherein the optimized combination of input variables provided to the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Evaluation Methods for Corrosion Damage of Components in Cooling Systems of Nuclear Power Plants by Coupling Analysis of Corrosion and Flow Dynamics (I) Major Targets and Development Strategies of the Evaluation Methods” (Naitoh) – The lab of the primary reference has produced many papers on their CFD/corrosion models. This 2006 paper describes different phenomenon and some high level concepts that they more fully explored in future papers, [Abstract]. The primary reference is focused on flow accelerated corrosion FAC, which is one of the three phenomenon described in this paper.
“Computer Simulation Of Inhibitor Application - A Review” (Banerjee) – 1997 survey of various programs that simulate flow and corrosion.
U.S. 5,925,291 (Bharathan) – FIG. 12 describes a simulation, [col 16 ln 32] – [col 20 ln 7], with physical parameters, [col 16 ln 44], and chemical parameters, [col 16 ln 46], march procedure 232 in FIG. 12b, seems to provide the iterative analysis required by some claims of the 
U.S. 6,526,755 (Harpster) – equations (1)-(23) for modeling a condenser system, with a major focus on reducing dissolved oxygen that may cause corrosion. The equations, tables, and figures include a parameter of “active tubes” or “tubes lost”. With models in place, methods to reduce amount of DO are provided, [col 18 ln 25-36].
4,918,939 (Fresch) – air cooled condenser, [abstract].
5,005,351 (Archer) – discussion of partial pressure of dissolved oxygen causing corrosion is relevant, [col 5 ln 32-40].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL EMERSON MILLER whose telephone number is (408)918-7548. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/D.M./               Examiner, Art Unit 2148


/REHANA PERVEEN/               Supervisory Patent Examiner, Art Unit 2148